Name: Commission Regulation (EC) No 2084/2003 of 27 November 2003 amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country
 Type: Regulation
 Subject Matter: international trade;  technology and technical regulations;  Asia and Oceania;  international affairs;  politics and public safety
 Date Published: nan

 Avis juridique important|32003R2084Commission Regulation (EC) No 2084/2003 of 27 November 2003 amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country Official Journal L 313 , 28/11/2003 P. 0025 - 0026Commission Regulation (EC) No 2084/2003of 27 November 2003amending Council Regulation (EC) No 1081/2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that countryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1081/2000 of 22 May 2000 prohibiting the sale, supply and export to Burma/Myanmar of equipment which might be used for internal repression or terrorism, and freezing the funds of certain persons related to important governmental functions in that country(1), as last amended by Regulation (EC) No 1211/2003(2), and in particular Article 4 thereof,Whereas:(1) Annex III to Regulation (EC) No 1081/2000 lists the competent authorities to which specific functions related to the implementation of that Regulation are attributed.(2) Ireland requested that an additional authority be included in the list,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 1081/2000 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 November 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 122, 24.5.2000, p. 29.(2) OJ L 169, 8.7.2003, p. 24.ANNEXAnnex III to Regulation (EC) No 1081/2000 is amended as follows:The address details under the heading "Ireland" shall be replaced by the following:"(a) For requests based on Article 4 concerning Article 1 and Annex I:Licensing Unit ( Mr Michael Greene ) Department of Enterprise, Trade and Employment Kildare Street Dublin 2 Tel. (353-1) 631 24 46 Fax (353-1) 676 61 54 e-mail: greenem@entemp.irlgov.ic(b) For requests based on Article 4 concerning Article 2 and Annex II:Department of Foreign AffairsBilateral Economic Relations Section76-78 Harcourt Street Dublin 2 Tel. (353-1) 408 24 92Central Bank and Financial Services Authority of Ireland Financial Markets Department PO Box 559 Dame Street Dublin 2 Tel. (353-1) 434 40 00 Fax (353-1) 671 65 61"